DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Information Disclosure Statement

The IDS filed 5/29/2020 has been considered by the Examiner.

Claim Objections

Claims 8 and  11 are objected to because of the following informalities:  

As to claim 8, the phrase “DNA fingerprints the networked field devices” in line 2 is understood to be “DNA fingerprints obtained from the networked field devices”.

As to claim 11, the term “finger” in line 12 is read as “fingerprint”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the wireless receiver" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2013/0108145 to Cobb et al. (hereinafter Cobb) in view of “Enhancing Critical Infrastructure and Key Resources (CIKR) Level-0 Physical Process Security Using Field Device Distinct Native Attribute Features” by Lopez, Jr. et al. (hereinafter Lopez) in view of US Patent No. 10,826,925 to Mesic et al. (hereinafter Mesic).

As to claims 1, 11 and 19, Cobb teaches:
a.	A receiver having a network interface that is input-only configured to surreptitiously and covertly receive bit-level, physical layer communication between networked field devices comprising at least one field device control element and one or more field device sensors within a network (passive integrated circuit (IC) device authentication system including sensors, receivers and other modules) (Cobb, [0033-0034 and 0044]).
b.	A memory containing one or more distinct native attribute (DNA) fingerprinting methods (fingerprints stored in a database) (Cobb, [0036]).
Cobb protects against attacks against IC devices (Cobb, [0011-0012]), but does not expressly mention the specific attacks that are detected. However, in an analogous art, Lopez teaches for detecting one or more of remote access attacks (RAA) and physical access attack (PAA) of the networked field devices (Lopez, p. 1222, sec. B).
	Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the IC device authentication of Cobb with the protection against RAA and PAA in order to improve security for critical infrastructure as suggested by Lopez (Lopez, Abstract).
	Cobb as modified further teaches:
c.	An external security engine interface communicatively coupled for input and output with an external security engine (classifier and feature-matching module) (Cobb, [0034]).
d.	A controller that is communicatively coupled to the wireless receiver, the memory, (classifier training module) (Cobb, [0034]). and the external security engine interface:
i.	Receives, via the receiver, respective transmissions from the networked field devices (Cobb, [0042]).
ii.	Generates a DNA fingerprint for each networked field device using the one or more DNA fingerprint methods (Cobb, [0042]).
Cobb as modified does not expressly mention transmitting an alert. However, in an analogous art, Mesic teaches:
iii.	Transmits an alert, via the external security engine interface, to the external security engine indicating a detected at least one of RAA and PAA based on a change in the DNA fingerprint of one or more networked field devices (potential attack triggers alerts) (Mesic, 3:66-4:7).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the IC device authentication of Cobb as modified with the alert system of Mesic in order to report threats to the system as suggested by Mesic (Mesic, 1:5-26).

As to claims 2 and 12, Cobb as modified teaches the receiver comprises a wireless receiver (Mesic, 6:4-7).

As to claims 3 and 12, Cobb as modified teaches the receiver comprises a wired receiver (Lopez, Abstract).

As to claims 4 and 13, Cobb as modified teaches the DNA fingerprinting method comprises radio frequency DNA (RF-DNA) that utilizes time domain (TD) device identification verification process (Lopez, p. 1216, 1st col.).

As to claims 5 and 14, Cobb as modified teaches the DNA fingerprinting method comprises radio frequency DNA (RF-DNA) that utilizes slope-based frequency shift keying (SB-FSK) process (Lopez, p. 1216, 1st col.).

As to claims 6 and 15, Cobb as modified teaches the DNA fingerprinting method comprises wired signal DNA (WS-DNA) fingerprinting method (Lopez, p.1216, sec. A).

As to claim 8, Cobb as modified teaches:
a.	DNA fingerprints the networked field devices in a training mode in response to a command from the external security monitor engine (enrollment of device includes establishing a reference fingerprint) (Cobb, [0034-0035]). 
b.	Compares the DNA fingerprints obtained during the training mode with current DNA fingerprints for the networked field devices in a protection mode in response to a command from the external security monitor engine (Cobb, [0042]).

As to claims 9 and 17, Cobb as modified teaches:
a.	During the training mode, associates a normal cause-and-effect relationship between the field device control element and the one or more field device sensors comprising: (i) a change in at least one of magnitude and direction of process parameter by the field device control element and (ii) a changed sensed value from the one or more field device sensors that corresponds to the change of the process parameter (multiple fingerprints needed to establish a reference fingerprint) (Cobb, [0039]).
b.	During the protection mode, detects that a change in a sensed value from the one or more field device sensors does not correspond to the change of the processor parameter that indicates RAA (RAA and PAA have different elements that constitute an attack. Remote Access Attack alters the device state and a Physical Access Attack alters the hardware. It is obvious that the two attacks are differentiated and changes to the hardware do not necessarily change the device state. Thus, a change in one parameter could indicate an attack, but if the parameters associated with an RAA are not changed it would indicate that the attack is not an RAA) (Lopez, p.1222, sec. B). 

As to claims 10 and 18, Cobb as modified teaches:
a.	Determines current DNA fingerprints for one or more networked field devices communicating via the network (enrollment of device includes establishing a reference fingerprint) (Cobb, [0034-0035]).
b.	Compares the current DNA fingerprints with DNA fingerprints of the networked field devices identified during the training mode (Cobb, [0042]).
c.	Generates the alert in response to detecting one or the current DNA fingerprints that is not one of the DNA fingerprints of the networked field devices identified during the training mode indicating a PAA (potential attack triggers alerts) (Mesic, 3:66-4:7). (RAA and PAA have different elements that constitute an attack. Remote Access Attack alters the device state and a Physical Access Attack alters the hardware. It is obvious that the two attacks are differentiated and changes to the hardware do not necessarily change the device state. Thus, a change in one parameter could indicate an attack, but if the parameters associated with an RAA are not changed it would indicate that the attack is not an RAA) (Lopez, p.1222, sec. B).

Claim 7  and claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2013/0108145 to Cobb et al. (hereinafter Cobb) in view of “Enhancing Critical Infrastructure and Key Resources (CIKR) Level-0 Physical Process Security Using Field Device Distinct Native Attribute Features” by Lopez, Jr. et al. (hereinafter Lopez) in view of US Patent No. 10,826,925 to Mesic et al. (hereinafter Mesic) as applied to claim 1 and claim 11 respectively above, and further in view of “Comparative Analysis of RF Emission Based Fingerprinting Techniques for ZigBee Device Classification” by Coon.

As to claims 7 and 16, Cobb as modified does not expressly mention constellation based fingerprinting. However, in an analogous art, Coon teaches the DNA fingerprinting method comprises constellation based (CB-DNA) fingerprinting method to discriminate wireless personal access network (WPAN) compliant signals (Coon, Abstract).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the IC device authentication of Cobb as modified with the use of constellation based fingerprinting of Coon in order to protect autonomous sensor networks as suggested by Coon (Coon, Abstract).
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419